TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00427-CV



                                    Amaro Tijerina, Appellant

                                                  v.

                        Texas Alcoholic Beverage Commission, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
        NO. GN301996, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



                               MEMORANDUM OPINION


                Appellant Amaro Tijerina has filed a motion for temporary stay and extension of time

to file the record. A letter from counsel’s doctor verifying counsel’s cardiac problems is attached

to the motion. We grant appellant’s motion and abate this appeal until November 1, 2006. We note

that a reporter’s record from the hearing on the motion for new trial was filed September 6, 2006 and

counsel has filed a letter stating that he has requested the clerk’s record.

                We hope that this abatement will give counsel enough time to secure the record and

possibly begin briefing the case, or, if necessary, make arrangements to secure additional assistance

in lieu of his former associate. The appeal will be automatically reinstated November 1, 2006;

earlier if counsel is ready.
                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Abated

Filed: September 14, 2006




                                              2